       Case 2:18-cv-14065-GGG-MBN Document 47 Filed 07/30/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

TAYLOR ENERGY COMPANY LLC,                *     CASE NO.: 2:18-cv-14065
                                          *
                   Plaintiff,             *     JUDGE GUIDRY
                                          *
V.                                        *     MAGISTRATE NORTH
                                          *
UNITED STATES DEPARTMENT OF THE           *
INTERIOR, RYAN ZINKE, IN HIS OFFICIAL *
CAPACITY AS SECRETARY OF THE              *
UNITED STATES DEPARTMENT OF THE           *
INTERIOR, AND THE BUREAU OF               *
OCEAN ENERGY MANAGEMENT,                  *
                                          *
                   Defendants             *
                                          *
******************************************************************************
          MOTION AND INCORPORATED MEMORANDUM TO RESET
 ORAL ARGUMENT ON MOTION TO TRANSFER IN THE INTEREST OF JUSTICE

         NOW COMES Taylor Energy Company LLC (“Taylor Energy”), through undersigned

counsel, which respectfully moves this Honorable Court to reset oral argument on its Motion to

Transfer in the Interest of Justice for the following reasons:

                                                  I.

         On April 26, 2019 Taylor Energy filed a Motion to Transfer in the Interest of Justice (Rec.

Doc. 30) (“Motion to Transfer”) because it is now apparent that this Court lacks subject matter

jurisdiction to entertain the Complaint that initiated this proceeding.

                                                 II.

         Rather, as made clear by a recent ruling of the United States Court of Federal Claims

(“COFC”) dated April 9, 2019 that addressed the identical Trust Agreement at issue in this

proceeding, the COFC found that it has subject matter jurisdiction to address claims under that

Trust Agreement.




{N3860249.1}
       Case 2:18-cv-14065-GGG-MBN Document 47 Filed 07/30/19 Page 2 of 3



                                                        III.

         The submission date on the Motion to Transfer was set as of May 22, 2019 and all briefing

on the Motion has been concluded.

                                                        IV.

         By Order dated May 16, 2019, the Court set oral argument on the Motion to Transfer for

June 13, 2019 (Rec. Doc. 36).1

                                                         V.

         On May 29, 2019 Defendants filed a Consent Motion to Reschedule Oral Argument (Rec.

Doc. 41) for a date in July due to its counsel’s unavailability on June 13, 2019.

                                                        VI.

         However before the oral argument was reset the proceeding was transferred from Judge

Milazzo to Judge Vitter (Rec. Doc. 42).

                                                        VII.

         On June 10, 2019 a Status Conference was held before Judge Vitter where, due to “a

potential conflict with this matter,” the Motion to Reschedule Oral Argument was granted with a

new date for oral argument to be reset at a later date. (Rec. Doc. 44).

                                                       VIII.

         Subsequently, this proceeding was transferred back to Judge Milazzo (Rec. Doc. 45) and

thereafter transferred to Judge Guidry (Rec. Doc. 46).




         1
          Although Taylor Energy’s counsel was planning to raise the status of this pending motion at the in Chambers
Status Conference set for July 10, 2019, due to inclement weather that Status Conference was cancelled.



{N3860249.1}
       Case 2:18-cv-14065-GGG-MBN Document 47 Filed 07/30/19 Page 3 of 3



                                                       IX.

         Accordingly, Taylor Energy respectfully requests that the Court reset oral argument on its

Motion to Transfer at the Court’s next regularly scheduled hearing date – August 21, 2019.2

                                                    Respectfully submitted,

                                                By: s/Carl D. Rosenblum
                                                   Carl D. Rosenblum, T.A. (La. Bar No. 2083)
                                                   Edward D. Wegmann (La. Bar No. 13315)
                                                   Alida C. Hainkel (La. Bar No. 24114)
                                                   Lauren C. Mastio (La. Bar. No. 33077)
                                                   Allison B. Kingsmill (La. Bar. No. 36532)
                                                   JONES WALKER LLP
                                                   201 St. Charles Avenue, 49th Floor
                                                   New Orleans, Louisiana 70170-5100
                                                   Telephone: (504) 582-8296
                                                   Facsimile: (504) 589-8296
                                                   crosenblum@joneswalker.com

                                                    Counsel for Taylor Energy Company LLC,
                                                    Plaintiff

                                     CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on this 30th day of July, 2019, a true and correct copy of

  the above and foregoing was filed electronically with the Clerk of Court using the CM/ECF

  system. Notice of this filing will be sent to all counsel of record participating in CM/ECF by

  operation of the court’s electronic filing system.


                                                    s/ Carl D. Rosenblum




         2
           The date and deadlines set forth in the Court’s Scheduling Order dated May 14, 2019 (Rec. Doc. 33) will
likely be affected by the Court’s adjudication of the Motion to Transfer.



{N3860249.1}
